Case 1:18-cv-02395-JPH-DLP Document 276 Filed 10/09/20 Page 1 of 6 PageID #: 1868




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  VICTOR KEEYLEN,                                       )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )        No. 1:18-cv-02395-JPH-DLP
                                                        )
  PAUL TALBOT,                                          )
  CORIZON MEDICAL SERVICES,                             )
  WEXFORD OF INDIANA, LLC,                              )
  JERRY GILLEY,                                         )
  CAROLYN MYERS,                                        )
  SAMANTHA ALBERSON,                                    )
  Mrs. LAFLOWERS,                                       )
  DANIELLE THOMPSON,                                    )
  REBECCA DAVIS,                                        )
  JONATHAN GRIMES,                                      )
                                                        )
                                Defendants.             )


                       Order Granting Second Motion to Consolidate Cases

         Defendants, Paul Talbot, M.D., Wexford of Indiana, LLC, Rebecca Davis, RN, Michelle

  LaFlower, RN, Danielle R. Thompson, RN, and Johnathon Grimes, LPN (collectively, “Wexford

  Defendants”) seek to consolidate this case with case number 1:19-cv-04490-JMS-TAB. The other

  defendants named in this and the other relevant case do not object to consolidation. Plaintiff Victor

  Keeylen, however, does object to the consolidation of these cases. For the reasons explained

  below, the motion for consolidation of this action with case number 1:19-cv-04490-JMS-TAB, dkt

  252, is granted.

         Federal Rules of Civil Procedure Rule 42(a) provides that “[i]f actions before the court

  involve a common question of law or fact, the court may: . . . (2) consolidate the actions . . . .”




                                                    1
Case 1:18-cv-02395-JPH-DLP Document 276 Filed 10/09/20 Page 2 of 6 PageID #: 1869




  Mr. Keeylen currently has two cases pending before this Court that involve the same allegations

  of deliberate indifference to his serious medical needs between March 2017 and late 2018.

         In this case, the Second Amended Complaint alleges that Mr. Keeylen's Eighth

  Amendment rights have been violated while an inmate at Pendleton Correctional Facility. Dkt.

  245. Mr. Keeylen alleges that from March 2017 through late 2018, he was denied effective

  treatment for his MRSA which caused unnecessary suffering. His claims are brought pursuant to

  42 U.S.C. § 1983. He seeks money damages and injunctive relief, specifically an order directing

  the defendants to send him to an outside specialist and to then follow the specialist's

  recommendations. The June 30, 2020, Entry Screening Second Amended Complaint and Directing

  Further Proceedings summarized the claims against each of the ten defendants:

     •   Dr. Talbot is allegedly liable for delaying or denying effective treatment for Mr. Keeylen's
         MRSA. In particular, Dr. Talbot allegedly repeatedly prescribed medications that the
         plaintiff is allergic to [and] has a resistance to despite other doctors' orders that these
         medications be discontinued. As a result, the plaintiff has suffered severe skin damage.

     •   Officer Myers allegedly refused to provide Mr. Keeylen with decontaminated items from
         the laundry which left him with soiled bedding and clothing for months.

     •   Mrs. Albertson failed to properly quarantine other inmates with MRSA, which led to the
         plaintiff contracting MRSA. She also allegedly failed to immediately seek medical care for
         the plaintiff.

     •   Captain Gilley allegedly refused to respond to the plaintiff's requests for medical care and
         instructed other correctional officers to stop seeking medical assistance for the plaintiff.

     •   Corizon Medical Services and Wexford of Indiana, LLC, are allegedly liable to the plaintiff
         because they failed to hire enough medical providers to provide appropriate care. In
         addition, their wait list policies allegedly resulted in the plaintiff receiving delayed
         treatment and improper care. Finally, the plaintiff states that Corizon and Wexford hired
         Dr. Talbot knowing that he would provide deficient medical care in an effort to save
         money.

     •   Nurse D. Thompson and Nurse R. Davis allegedly failed to properly treat the infection on
         plaintiff's right ear and lower right leg that developed in September 2018. As a result, the
         infection spread.


                                                  2
Case 1:18-cv-02395-JPH-DLP Document 276 Filed 10/09/20 Page 3 of 6 PageID #: 1870




      •   Mrs. M. LaFlowers allegedly failed to authorize necessary treatment and failed to intervene
          to procure proper care on the plaintiff's behalf.

      •   Mr. J. Grimes allegedly delayed and provided ineffective treatment or no treatment at all
          for the plaintiff’s MRSA as the ICC (Infectious Disease Control Specialist). At the
          defendants' request, dkt. 222, the plaintiff filed a more definite statement of his claim
          against Mr. Grimes. The plaintiff alleges that Mr. Grimes was the infectious disease control
          specialist at Pendleton Correctional Facility between January 1, 2017, and April 25, 2018,
          and during this time he failed to properly arrange for care of the plaintiff's MRSA. Dkt.
          224.

  Dkt. 245 at p. 2.

          Meanwhile, the complaint in Keeylen v. LaFlowers, et al., 1:19-cv-4490-JMS-TAB,

  alleges that Dr. Talbot, Ms. LaFlowers, C. Myers, and D. Plumber failed to comply with a

  dermatologist's orders issued May 3, 2018, to wash Mr. Keeylen's clothing separately with

  hypoallergenic detergent due to possible chronic contact dermatitis. Dkt. 2. In addition, Dr. Talbot

  allegedly failed to provide any medical treatment for Mr. Keeylen’s allergic reactions. The

  defendants are allegedly liable under the Eighth Amendment because they are deliberately

  indifferent to Mr. Keeylen’s serious medical need to avoid contact with an allergen. Dkt. 11

  (Screening Order) and dkt. 19 (reinstating defendant Plumber).

          Federal Rule of Civil Procedure 42(a) permits courts to consolidate actions which “involve

  a common question of law or fact.” The Wexford Defendants argue that both of plaintiff’s cases

  allege an Eighth Amendment violation during overlapping points in time. Mr. Keeylen's pending

  claims relate to his alleged skin conditions and purported allergies in 2017 and 2018. In addition,

  both actions involve alleged allergies to medications and the processing of laundry, and also

  involve Mr. Keeylen's assessments by dermatologist, Dr. Martin, and his recommended course of

  treatment. Dkt. 252 at p. 3. Mr. Keeylen has reportedly been diagnosed with both MRSA and

  Eczema, and was assessed by Dr. Martin in 2018 for various skin conditions.




                                                   3
Case 1:18-cv-02395-JPH-DLP Document 276 Filed 10/09/20 Page 4 of 6 PageID #: 1871




          Further, there is a considerable overlap in the named defendants, as Dr. Talbot, Michelle

  LaFlower, and Carolyn Myers are named defendants in both lawsuits. The only defendant named

  in case number 1:19-cv-04490-JMS-TAB who is not currently named in this action is Dale

  Plumber, who allegedly had some involvement in handling Mr. Keeylen's laundry. In both cases,

  the legal claim at issue is whether the defendants were deliberate indifference to Mr. Keeylen's

  serious medical needs in violation of the Eighth Amendment.

          The Wexford defendants argue that Mr. Keeylen cannot differentiate the two pending

  actions by trying to separate the claim related to MRSA and resistance to medication from his

  concerns related to allergies to laundry detergent. This is because Mr. Keeylen's skin conditions

  have been treated at the same time. For example, Mr. Keeylen was seen and assessed by Dr. Martin

  in 2018 to assess Mr. Keeylen's various skin conditions—not to address MRSA, Eczema, or a

  laundry detergent allergy in isolation. Accordingly, there will be a significant overlap of evidence

  if the two cases are allowed to proceed independently. Specifically, Mr. Keeylen's various

  assessments by Dr. Martin will be used in both cases, as will the various assessments by Pendleton

  Correctional Facility medical staff in 2018. Dkt 252 at p. 4.

          In response, Mr. Keeylen argues that he has never had Eczema and that the events in this

  case "superceeded" the events case number 1:19-cv-04490-JMS-TAB. Mr. Keeylen states that the

  only issue in case number 1:19-cv-04490-JMS-TAB is laundry detergent and not any medications.

  Dkt. 252 at p. 3. In addition, he believes that the defendants are simply seeking to "cut any

  settlement costs." Id. at p. 5.

          After considering the parties arguments, this Court finds that judicial economy will be

  promoted by the consolidation of this case with case number 1:19-cv-04490-JMS-TAB. Both

  lawsuits concern common questions of law and fact. In addition, despite Mr. Keeylen's assertions



                                                   4
Case 1:18-cv-02395-JPH-DLP Document 276 Filed 10/09/20 Page 5 of 6 PageID #: 1872




  to the contrary, it appears that both cases will have significant overlap in evidence. Dr. Martin's

  assessments and treatment orders for Mr. Keeylen's skin conditions are relevant to both cases.

  While Mr. Keeylen may like to present his claims for relief as unrelated, the Wexford defendants

  have made clear that the evidence they will rely on to defend against liability will overlap.

         The Court therefore orders the consolidation of this case with case number 1:19-cv-04490-

  JMS-TAB for all purposes, including trial in order to avoid unnecessary cost and delay, and to

  make a more efficient use of judicial resources. The cases will proceed under the first filed case,

  Keeylen v. Talbot, et al., 1:18-cv-2395-JPH-DLP.

                                      II. Further Proceedings

         To effectuate the consolidation of cases, the following steps shall be taken:

         1. The second motion for consolidation, dkt 252, is granted.

         2.   The clerk is directed to docket a copy of this Entry in case number 1:19-cv-04490-

              JMS-TAB and close that case on the docket. No judgment is necessary under these

              circumstances.

         3. The parties shall make all future filings in case number 1:18-cv-2395-JPH-DLP, and

              no further filings shall be made in case number 1:19-cv-4490-JMS-TAB.

         4. The clerk is directed to add Dale Plumber to the docket in this case as a defendant.

              Counsel for this newly added defendant shall enter their appearance in this case, 1:18-

              cv-2395-JPH-DLP, within 7 days of the date this Entry is docketed.

  SO ORDERED.

  Date: 10/9/2020




                                                   5
Case 1:18-cv-02395-JPH-DLP Document 276 Filed 10/09/20 Page 6 of 6 PageID #: 1873




  Distribution:

  VICTOR KEEYLEN
  950970
  PENDLETON - CF
  PENDLETON CORRECTIONAL FACILITY
  Electronic Service Participant – Court Only

  Douglass R. Bitner
  KATZ KORIN CUNNINGHAM, P.C.
  dbitner@kkclegal.com

  Jeb Adam Crandall
  BLEEKE DILLON CRANDALL ATTORNEYS
  jeb@bleekedilloncrandall.com

  Christopher Andrew Farrington
  BLEEKE DILLON CRANDALL ATTORNEYS
  drew@bleekedilloncrandall.com

  Brandon Alan Skates
  INDIANA ATTORNEY GENERAL
  brandon.skates@atg.in.gov

  Samantha May Sumcad
  INDIANA ATTORNEY GENERAL
  samantha.sumcad@atg.in.gov

  Jarod Zimmerman
  KATZ KORIN CUNNINGHAM, P.C.
  jzimmerman@kkclegal.com




                                                6
